UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09067 Kirr, Marbach Partners Funds, Inc. (Exact name of registrant as specified in charter) 621 Washington Street, Columbus, IN 47201 (Address of principal executive offices) (Zip code) Kirr, Marbach & Company, LLC, 621 Washington Street, Columbus, IN 47201 (Name and address of agent for service) (812) 376-9444 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2009 Date of reporting period:September 30, 2009 Item 1. Report to Stockholders. Kirr, Marbach Partners Value Fund Annual Report www■kmpartnersfunds■com September 30, 2009 KIRR, MARBACH PARTNERS VALUE FUND “Keep your fears to yourself, but share your courage with others.” —Robert Louis Stevenson November 20, 2009 Dear Fellow Shareholders: The U.S. equity market’s recovery from its March 9, 2009 low continued at a torrid pace in the third quarter of 2009, as global equity and credit markets healed and evidence grew the deep recession is ending or has ended.We are very pleased with back-to-back strong quarters, but realize we still have a deep performance hole to fill.Although we’ve made tremendous progress filling the hole, the challenges ahead remain formidable.We have all endured tremendous pain in the year since the Lehman Brothers bankruptcy marked the start of the worst stage of the global financial panic.We do not want to surrender these hard-fought gains.We will remain vigilant and not let the relative recent calm lull us into complacency.Investors’ psyches are fragile and they will remain keenly focused on and will react quickly to each economic data point.There will be setbacks and disappointments along the way, but we believe the worst of the economic and financial crisis has passed.We like what we own, remain close to fully-invested and are still constructive on the long-term outlook for U.S. stocks. Periods ending Value Fund(1) Russell 3000(2) S&P 500(3) September 30, 2009(4) Total Return Index Index 3-months % % % 9-months % % % One-year )% )% )% Three-years )% )% )% Five-years )% % % Ten-years % % )% Since Inception % % % (December 31, 1998) Since March 9, 2009 % % % The Fund’s Annual Operating Expenses were 1.54% according to the Prospectus dated January 28, 2009.Until February 28, 2010, the Adviser has contractually agreed to waive its management fee and/or reimburse the Fund’s other expenses to the extent necessary to ensure that the total annual operating expenses do not exceed 1.45% of its average net assets.Investment performance reflects waivers in effect.In the absence of such waivers, total return would be reduced. Performance data quoted represents past performance; past performance is no guarantee of future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-800-870-8039.The fund imposes a 1.00% redemption fee on shares held less than 30 days.Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. The performance data quoted assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market.This Index cannot be invested in directly. 1 KIRR, MARBACH PARTNERS VALUE FUND The S&P 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks.This Index cannot be invested in directly. One-year, three-year, five-year, ten-year and Since Inception returns are Average Annualized Returns. Positives and Risks There has been a “Rodney Dangerfield” aspect to reactions to the market’s recovery from the March 9, 2009 low and mounting evidence of economic recovery.Skepticism, doubt and “no respect” remain widespread.Naysayers say the market has come “too far, too fast.”They argue its rise is not supported by economic fundamentals, which indicate while the bleeding may have slowed, the patient is far from being on the path to recovery.From a contrarian investor’s point of view, this widespread doubt is good.As we stated last quarter, we acknowledge the market has had a tremendous move off of the bottom in a short period of time and lagging and coincident indicators (like employment) of the current economic environment are clearly not rosy.Still, we believe the valuations of the stocks we own remain favorable, as do most of the leading indicators of future economic activity. Positives • Positive earnings surprises have led Wall Street analysts to increase estimates.Analysts had aggressively slashed estimates in an attempt to stay ahead of the curve during the economic free-fall.Concurrently, Corporate America slashed costs “to the bone” during the downdraft.The worst-case economic scenario did not unfold and with the tremendous operating leverage created by lower cost structures, corporate earnings have generally been better than expected.With most indicators pointing to a better economic environment ahead, we believe top-line revenue growth can lead to further positive earnings surprises and more estimate increases. • Capital markets continue to thaw as investors’ risk appetite has returned, enabling companies to issue stock or bonds to refinance debt or fund growth.Recall last fall, then AAA-rated General Electric was unable to issue commercial paper (very short-maturity debt corporations use to fund daily operations) and was forced to turn to Warren Buffet for financing (@ 10%!).Fast forwarding to the present, The Economist reported there were seven initial public offerings (IPOs) in the U.S. in the last full week of September, the busiest week since December 2007 and more than any month, let alone week, since May 2008.Further, American companies sold an estimated $39 billion in new stock and convertible debt and $156 billion in bonds in the third quarter, up 57% versus the third quarter of 2008. • Merger and acquisition activity has resumed.This is an indication that some companies are feeling more confident, their focus having shifted from survival to growth.Further, these companies view acquiring another company as the quickest way to generate growth in a challenging economic environment.Given the premiums above market price these acquiring companies have been willing to pay, they see value in the stocks of the target companies.Related to the above bullet-point, we believe companies will be able to access the capital markets to finance these strategic acquisitions.However, we do not expect a return of purely-financial acquisitions by “private equity” firms, which were based on access to copious amounts of cheap and not particularly discriminating financing. • Selling pressure from forced liquidations of equities due to redemptions lifted, but investors remain skeptical and the proceeds have yet to return to the stock market.Equity portfolio managers basically spent the last 3 months of 2008 and first 3 months of 2009 selling stocks to meet massive redemptions driven by investors and/or creditors.Managers were forced to sell whatever they could at whatever price increasingly scarce buyers were willing to pay.A good portion of the redemption proceeds were parked 2 KIRR, MARBACH PARTNERS VALUE FUND in money market funds, where they earn essentially 0%. Given bonds’ outperformance versus stocks for the 10-years ending 2008 and investors’ propensity to chase past performance and yield, it was not surprising to see a subsequent stampede from money market funds into bond funds. The combination of this flood of new investor money that needed to be invested along with the fact the worst-case economic/financial scenario did not come to pass led to a massive compression of spreads and great performance for corporate bonds. With U.S. Government yields exceptionally low and spreads having declined so much, we think further gains in the bond market will be much harder to come by. If investor behavior runs true to form, this huge pool of investable capital (about $3.4trillion) remaining in money market funds and earning 0% along with the significant amount recently invested in bond funds may be attracted to the stock market if it is able to continue climbing the “wall of worry.” Risks • The unprecedented amount of monetary and fiscal stimulus will likely lead to huge deficits and possibly higher inflation/interest rates and a weaker dollar.While we don’t view these as immediate problems, we understand things can change quickly and will be monitoring them very closely. • We think preventing deflation, not inflation, should be policymakers’ focus.There is a large surplus of industrial and labor capacity worldwide.In addition, inflation-protected bonds are trading at levels that indicate investors do not anticipate dramatically higher inflation.That said, we expect commodity prices to remain volatile and subject to traders’ reactions to the latest economic statistic.We note that a number of our portfolio holdings are beneficiaries of higher commodity prices. • Given low interest rates, our expectation of a firming economy and higher levels of government and corporate bond supply that will need to be absorbed, we will not be surprised to see interest rates gradually move higher.For now, though, the Fed has stated its intention to keep the fed funds rate at essentially 0%.Additionally, the yield on the 10-year U.S. Treasury bond has actually drifted lower—from almost 4% in early June to about 3.3% at the end of the third quarter. • The dollar has declined over the past seven months (since the world financial markets bottomed).There are two schools of thought on the reasons for and implications of this decline, one benign and the other negative.The benign explanation, to which we subscribe for now, is investors viewed the dollar as a safe haven during the crisis and bought dollars aggressively.As the panic eased, this trade reversed as investors’ focus shifted from capital preservation to capital appreciation.Seeking greater returns in higher-yielding currencies and potentially faster growing economies, they have sold dollars, causing it to fall versus other currencies.The more troublesome explanation is investors are concerned enough about huge budget deficits, anemic economic growth and higher inflation they are no longer comfortable holding dollars.With interest rates still low and the stock market marching higher, it appears to us the decline in the dollar is due to a healthy return of risk appetite, not a vote of “no confidence” causing foreign capital to flee.In either case, we’ve calculated that on a dollar-weighted basis, companies in our portfolio do about 1/3 of their revenue overseas, so a slightly weaker dollar will actually be helpful. • Although relatively large, well-capitalized companies now have access to generous amounts of credit at attractive rates, the debt securitization market remains moribund and bank lending continues to contract.Many small businesses and consumers are encountering great difficulty getting credit, at any price.Until these important parts of the credit market thaw, improvements in consumption and growth will likely be difficult to realize. 3 KIRR, MARBACH PARTNERS VALUE FUND • We mentioned the threat of protectionist rhetoric to globalization, which, on balance, has been good for the worldwide economy.Protectionist sentiment almost always rears its head during economic crises, yet policymakers “know” protectionist measures end up being harmful to the global economy.This is why it is troubling the Obama administration caved to this sentiment and slapped a 35% tariff on Chinese tires.It is difficult to make economic sense of this move on a couple of levels.First, in most cases, we view protectionist measures as bad policy, period.Second, it generally is not a good idea to antagonize a large country on which you have grown dependent for trade and financing of your deficits.We hope this is a “one off” case of poor judgment, but if it is an indication of trade policy going forward, it will be alarming, at best. Summary We remain persistent and single-minded in or effort to continue to regain the ground we lost during the crisis.We will likely have to endure bumps and bruises along the way, but we’re up to the task.We truly appreciate the trust and confidence you’ve shown by remaining with us during this extraordinarily difficult period.We are working hard for you each and every day and hope you will be rewarded. 2009 Capital Gain and Distribution Estimates As you probably know, mutual funds are required to annually distribute net capital gains to shareholders.Shareholders are then taxed on those gains, even if they continue to hold their fund shares.Due to realized loss carryforwards, Value Fund will not pay a capital gain distribution in 2009.However, Value Fund will pay a small income distribution in late December 2009.Please check Value Fund’s website at www.kmpartnersfunds.com in mid-December for updated estimates. Regards, Mark D. Foster, CFA Mickey Kim, CFA President Vice-President, Treasurer and Secretary Value Fund invests in foreign securities, which involves greater volatility and political, economic and currency risks and differences in accounting methods.Value Fund may also invest in small- and medium-capitalization companies, which tend to have more limited liquidity and greater price volatility than large-capitalization companies. Please refer to the Schedule of Investments for complete fund holdings information. Value Fund’s holdings are subject to change and are not a recommendation to buy or sell any security.References to other investment vehicles should not be interpreted as on offer of these securities. Current and future portfolio holdings are subject to risk. The information provided herein represents the opinion of Value Fund’s investment adviser and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. This material must be preceded or accompanied by a current Prospectus. Quasar Distributors, LLC is the Distributor for Value Fund.(11/09) For further information about Value Fund and/or an account application, please call Matt Kirr at Value Fund at (812) 376-9444 or (800) 808-9444 or write to Value Fund at 621 Washington Street, Columbus, IN47202-1729. 4 KIRR, MARBACH PARTNERS VALUE FUND This chart assumes an initial investment of $10,000.Performance reflects fee waivers in effect.In the absence of fee waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed maybe worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rate of Return (%) One Year Ended Five Years Ended Ten Years Ended Since Inception* to September 30, 2009 September 30, 2009 September 30, 2009 September 30, 2009 Kirr, Marbach Partners Value Fund (9.20)% (1.41)% 3.52% 3.19% Russell 3000 Index** (6.42)% 1.56% 0.73% 1.05% S&P 500 Index*** (6.91)% 1.02% (0.15)% 0.34% * December 31, 1998 ** The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market.This Index cannot be invested in directly. *** The Standard & Poor's 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S.market for large capitalization stocks.This Index cannot be invested in directly. 5 KIRR, MARBACH PARTNERS VALUE FUND Expense Example – September 30, 2009 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2009 – September 30, 2009). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a transaction fee equal to 1.00% of the net amount of the redemption if you redeem your shares within 30 days of purchase.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 4/1/09 9/30/09 4/1/09 – 9/30/09(1) Actual Hypothetical (5% return before expenses) 1,000.00 1,017.80 7.33 Expenses are equal to the Fund’s annualized expense ratio after expense reimbursement of 1.45%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period.The annualized expense ratio prior to expense reimbursement was 1.97%. 6 KIRR, MARBACH PARTNERS VALUE FUND Allocation of Portfolio Net Assets September 30, 2009 Top Ten Equity Holdings as of September 30, 2009 (% of net assets) Lubrizol Corp. 5.4% Alcon, Inc. 4.3% Cognizant Technology Solutions Corp. - Class A 3.9% Coach, Inc. 3.8% Microsoft Corp. 3.5% KBR, Inc. 3.3% Solutia, Inc. 3.3% EMCOR Group, Inc. 3.3% Rosetta Resources, Inc. 3.3% Tyco International Ltd. 3.1% 7 KIRR, MARBACH PARTNERS VALUE FUND Schedule of Investments September 30, 2009 Number of Shares Value COMMON STOCKS - 97.8% Consumer Discretionary - 23.3% Ascent Media Corp. - Class A* $ AutoZone, Inc.* Coach, Inc. Dollar Tree, Inc.* GameStop Corp. - Class A* HSN, Inc.* McGraw-Hill Companies, Inc. Time Warner Cable, Inc. - Class A Toll Brothers, Inc.* WABCO Holdings, Inc. Energy - 7.5% Cal Dive International, Inc.* Chevron Corp. Rosetta Resources, Inc.* Financials - 11.4% Janus Capital Group, Inc. Loews Corp. Markel Corp.* Portfolio Recovery Associates, Inc.* Healthcare - 10.8% Alcon, Inc. Analogic Corp. Covidien PLC WellPoint, Inc.* Industrials - 18.3% Aecom Technology Corp.* Atlas Air Worldwide Holdings, Inc.* Canadian Pacific Railway Ltd. - f EMCOR Group, Inc.* KBR, Inc. Titan International, Inc. Tyco International Ltd. - f Information Technology - 15.7% Amdocs Ltd.* Cognizant Technology Solutions Corp. - Class A* Harris Corp. Intel Corp. Microsoft Corp. Materials - 10.8% Lubrizol Corp. Nucor Corp. Solutia, Inc.* TOTAL COMMON STOCKS (Cost $21,958,230) Principal Amount SHORT TERM INVESTMENT - 0.2% Variable Rate Demand Note** - 0.2% $ American Family, 0.10% TOTAL SHORT TERM INVESTMENT (Cost $50,000) Total Investments (Cost $22,008,230) - 98.0% Other Assets and Liabilities, Net - 2.0% TOTAL NET ASSETS - 100.0% $ * - Non-income producing security. ** - Variable rate security as of September 30, 2009. f - Foreign security. See Notes to the Financial Statements 8 KIRR, MARBACH PARTNERS VALUE FUND Statement of Assets and Liabilities September 30, 2009 ASSETS: Investments, at current value (cost $22,008,230) $ Cash Receivable for investment securities sold Dividends receivable Prepaid expenses Receivable for Fund shares sold Interest receivable 4 Total Assets LIABILITIES: Payable for securities purchased Accrued expenses Payable to Adviser Payable for capital shares redeemed Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Undistributed net investment income Undistributed net realized loss on investments ) Net unrealized appreciation on investments Total Net Assets $ Shares outstanding (500,000,000 shares of $0.01 par value authorized) Net asset value, redemption price and offering price per share $ Statement of Operations Year Ended September 30, 2009 INVESTMENT INCOME: Dividend income (net of withholding of $6,116) $ Interest income Total Investment Income EXPENSES: Investment Adviser fees Legal fees Administration fees Shareholder servicing fees Fund accounting fees Audit fees Distribution fees Federal and state registration fees Directors fees Custody fees Other Postage & printing fees Total expenses before reimbursement Less:Reimbursement from Investment Adviser ) Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized loss on investments ) Change in unrealized appreciation/ depreciation on investments Net realized and unrealized loss on investments ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) See Notes to the Financial Statements 9 KIRR, MARBACH PARTNERS VALUE FUND Statement of Changes in Net Assets Year Ended Year Ended September 30, 2009 September 30, 2008 OPERATIONS: Net investment income (loss) $ $ ) Net realized loss on investments ) ) Change in unrealized appreciation/depreciation on investments ) Net decrease in net assets resulting from operations ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Shares issued to holders in reinvestment of dividends — Cost of shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income — — From net realized gains — ) Total distributions to shareholders — ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS: Beginning of period End of period (including undistributed net investment income (loss) of $279,860 and $(92), respectively) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares issued to holders in reinvestment of dividends — Shares redeemed ) ) Net increase (decrease) ) See Notes to the Financial Statements 10 KIRR, MARBACH PARTNERS VALUE FUND Financial Highlights For a Fund share outstanding throughout the period. Year Ended September 30, PER SHARE DATA: Net asset value, beginning of period $ Investment operations: Net investment income (loss) ) ) — Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: Dividends from net investment income — — — ) ) Distributions from net capital gains — ) Total distributions — ) Net asset value, end of period $ TOTAL RETURN )% )% SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement % After expense reimbursement % Ratio of net investment income (loss) to average net assets: Before expense reimbursement % )% )% )% % After expense reimbursement % )% )% % % Portfolio turnover rate 48
